SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF T SECURITIES EXCHANGE ACT OF 1934 Commission File No. 333-147084 CHINA GREEN CREATIVE, INC. (Exact name of Registrant as specified in its charter) Nevada 83-0506099 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 24/F., Unit 3 Great China International Square, No. 1 Fuhua Rd., Futian District, Shenzhen Guandong Province, China n/a (Address of principal executive offices) (Zip Code) 86-755-23998799 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes£ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer£ Non-accelerated filer £(Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£No T State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 15, 2012, are as follows: Class of Securities Shares Outstanding Common Stock, $0.001 par value 5,000,052 shares China Green Creative, Inc. affected a 60-to-1 reverse stock split on July23, 2012. All per share amounts and calculations in this Quarterly Report and the accompanying consolidated condensed financial statements have been retroactively adjustedto reflect the effects of the reverse stock split. CHINA GREEN CREATIVE, INC. AND SUBSIDIARIES TABLE OF CONTENTS Part I – Financial Information Item 1 Financial Statements 3 Unaudited Condensed Balance Sheets, June 30, 2012 and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Operations and Comprehensive Income for the three and six months ended June 30, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 5 Notes to the Unaudited Condensed Consolidated Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 20 Item 4 Controls and Procedures 20 Part II – Other Information Item 1 Legal Proceedings 21 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Mine Safety Disclosures 21 Item 5 Other Information 21 Item 6 Exhibits 22 Table of Contents PART I – FINANCIAL IFORMATION CHINA GREEN CREATIVE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Amount due from a director Prepaid expenses and other receivables Total current assets Property, plant and equipment, net Land use rights, net Other intangible assets, net Total assets $ $ Liabilities and stockholders’ equity Liabilities Current liabilities Accounts payable $ $ Accrued expenses and other payables Receipt in advance Short term debts Taxes payable Amount due to a director Total liabilities $ $ Stockholders’ equity Common stock: Par value $0.001 per share; 400,000,000 shares authorized, 5,000,052 shares issued and outstanding Additional paid in capital Accumulated deficits ) ) Accumulated other comprehensive income Total stockholders’ equity $ ) $ ) Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements 3 Table of Contents CHINA GREEN CREATIVE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) For the three months ended June 30, For the six months ended June 30, Revenues $ Cost of sales Selling and distribution General and administrative expense (inclusive of depreciation and allowances) Operating profit/(loss) ) Other expenses Other expenses - - Interest expense Total other expenses Profit/(loss) from operations before provision for income taxes ) Provision for income taxes - Net income/(loss) for the period $ ) Other comprehensive income Gain/(loss) on foreign currency translation ) ) Total comprehensive income/(loss) for the period $ ) Earnings per share, basic and diluted $ ) Weighted average number of shares outstanding, basic and diluted See accompanying notes to condensed consolidated financial statements 4 Table of Contents CHINA GREEN CREATIVE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six months ended June 30, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Amortization expense of land use rights Amortization expense of other intangible assets Changes in operating assets and liabilities: Decrease /(increase) in accounts receivable ) (Increase)/decrease in inventories ) Decrease in prepaid expenses and other receivables Decrease /(increase) in amount due from a director ) Increase in accounts payable (Decrease) /increase in accrued expenses and other payables ) Decrease in receipt in advance ) ) Increase/(decrease) in taxes payable ) Net cash (used in)/provided by operating activities $ $ ) Cash flows from investing activities Additions to property, plant and equipment ) ) Net cash used in investing activities $ ) $ ) Cash flows from financing activities (Decrease)/increase in amount due to a director ) (Decrease)/increase in other borrowings ) Net cash provided by/(used in) financing activities $ ) $ Net increase in cash and cash equivalents $ $ Effect of foreign exchange rate changes $ $ ) Cash and cash equivalents at January 1 $ $ Cash and cash equivalents at June 30 $ $ Supplement disclosure of cash flows information: Cash paid for interest $ $
